** Summary ** COURT OF APPEALS JUDICIAL DISTRICT BOUNDARIES Elections conducted during 1972 for judicial positions on the Court of Appeals from the first and second congressional districts will be based upon boundaries of such districts as they are presently defined in 14 O.S. 3 [14-3] (1971), and not as they are defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature. Elections conducted during 1974 for judicial positions on the Court of Appeals from the third and fourth congressional districts will be based upon the boundaries of such districts as they are defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature, and not as they are defined in 14 O.S. 3 [14-3] (1971). Further, elections conducted during 1976 for judicial positions on the Court of Appeals from the fifth and sixth congressional districts will be based upon the boundaries of such districts as they are defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature, and not as they are defined in 14 O.S. 1971 3 [14-3]. The status of a judge who was elected under 20 O.S. 30.9 [20-30.9] (1971), in 1970 for a four or six year term on the Court of Appeals will not be affected during the term based upon congressional districts as defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature.  The Attorney General has received your request for an opinion wherein you raise the following questions: "1. Will the judges of the Court of Appeals who are to be elected in 1972 be elected from congressional districts one and two as they are presently defined in 14 O.S. 3 [14-3] (1971) or as they are defined under the provisions of House Bill No. 1455? "2. Will the judges of the Court of Appeals who are to be elected in 1974 be elected from congressional districts three and four as they are presently defined in 14 O.S. 3 [14-3] (1971) or as they are defined under the provisions of House Bill No. 1455? "3. If the judges mentioned in either of the above questions will be elected from the new congressional districts, will this affect the status of those judges who are elected from the present congressional districts in 1970 for four and six year terms?" Title 20 O.S. 30.9 [20-30.9] (1971), provides: "Six (6) persons having the same qualifications as those who are required for one to become a District Judge shall be chosen on a non-partisan ballot as judges of the Court of Appeals at the primary and general election of 1970. One (1) judge shall be elected to the Court of Appeals from each of the six (6) congressional districts of the State of Oklahoma. The judges from the first and second congressional districts shall be elected for a term of two (2) years; the judges from the third and fourth congressional district, for a term of four (4) years; and the judges from the fifth and sixth congressional districts, for a term of six (6) years. The term of each judge so elected shall begin on the second Monday in January, 1971. The successors to these judges (6) shall be elected for a term of six (6) years." Section 20 O.S. 30.11 [20-30.11] provides: "Judges of the Court of Appeals shall be elected or appointed from the congressional districts with the boundaries as they exist at the time the judge is elected or appointed to office. Should the number of congressional districts be increased or decreased the sections which define the area of each of the six congressional districts shall remain in effect for the purpose of this act, and at that time these sections shall be renumbered and codified in Title 20 of the Oklahoma Statutes following this Act." (Emphasis added) The noted language directs that in ascertaining the boundaries of the congressional districts from which the judges of the Court of Appeals shall be elected, the statute defining such boundaries in effect at the time a given election is to take place, will be depositive after that election. House Bill No. 1455, Second Session, 33rd Oklahoma Legislature, provides in Sections 3 and 5 as follows: "Section 3. 14 O.S. 3 [14-3] (1971), is hereby repealed.  "Section 5. The Congressional Districts described herein shall be come operative at the beginning of the terms of the members of the United States House of Representatives elected at the general election in November, 1972, provided, however, the State Election Board shall conduct the elections for such offices in 1972 in accordance with the provisions of this act." In construing a statute, all parts of the Act are to be considered together and a section should not be read in isolation from the context in which it appears. Groendyke Transport, Inc. v. Gardner, Okl., 353 P.2d 695 (1960). Accordingly, the language in Section 3 repealing 14 O.S. 3 [14-3], must be read in the context of Section 5 specifying when the congressional districts created by House Bill No. 1455 are to take effect. Section 5 provides that such districts are to become operative at the beginning of the terms of United States Representatives "elected at the general election in November, 1972." Subsequent language indicates that the 1972 elections "for such offices" shall be conducted in accordance with the districting provisions of that act. The latter provision, however, does not negate the previous clause marking the "beginning of the terms" of United States Representatives elected in November, 1972, as the point in time from which House Bill No. 1455 shall take effect. The use of the words "for such offices" in the latter provision reflects a legislative intent that as to all other offices January, 1973, is the date from which House Bill No. 1455 becomes operative.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: 1. Elections conducted during 1972 for judicial positions on the Court of Appeals from the first and second congressional districts will be based upon the boundaries of such districts as they are presently defined in 14 O.S. 3 [14-3] (1971), and not as they are defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature.  2. Elections conducted during 1974 for judicial positions on the Court of Appeals from the third and fourth congressional districts will be based upon the boundaries of such districts as they are defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature, and not as they are defined in 14 O.S. 3 [14-3]. Further, elections conducted during 1976 for judicial positions on the Court of Appeals from the fifth and sixth congressional districts will be based upon the boundaries of such districts as they are defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature, and not as they are defined in 14 O.S. 1971 3 [14-3].  3. Your third question is answered in the negative. The status of a judge who was elected under 20 O.S. 30.9 [20-30.9] (1971), in 1970 for a four or six year term on the Court of Appeals will not be affected during the term for which he was elected by any subsequent election based upon congressional districts as defined in House Bill No. 1455, Second Session, 33rd Oklahoma Legislature.  (Marvin C. Emerson)